Opinion filed January 7, 2010











 








 




Opinion filed January 7, 2010
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00357-CR
                                                    __________
 
                                     ROBERT LEN HAAS, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 104th District Court
 
                                                          Taylor
County, Texas
 
                                                  Trial
Court Cause No. 16176-B
 

 
                                              M E
M O R A N D U M   O P I N I O N
On
December 7, 2009, Robert Len Haas filed in this court a pro se notice of
appeal.  In this document, Haas stated emphatically that he was appealing from
the trial court=s
decision concerning his request for Aany
and all trial transcripts.@ 
The clerk of this court wrote the parties that the notice of appeal had been
filed but that it appeared Haas was attempting to perfect an appeal in a
situation where a final, appealable order had not yet been entered.  Haas was
directed to respond showing grounds for continuing this appeal.




Haas
filed in this court a response.  Haas again contends that he is appealing the
trial court=s denial
of his request for trial court transcriptions and records.  We understand that
Haas=s desire is to
secure copies of his records from trial court proceedings; however, Haas has
not established that an appealable order has been entered or that this court
has jurisdiction to consider a direct appeal in this situation.
Therefore,
the appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
January 7, 2010
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.